DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s “Amendment” filed on 08/02/2012 has been considered.
Claims 1-3, 11-13, 17 and 18 are amended. Claim 21 is added. Claims 1-21 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-13, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (Pub. No.: US 2004/0133477 A1), hereinafter known as Morris, in view of Smolen et al. (Pub. No.: US 2016/0086418 A1), hereinafter known as Smolen, in further view of Kochanski (Pub. No.: US 2013/0326613 A1). 

Regarding claims 1, 11 and 17, Morris teaches a computer system for validating age identification, comprising: 
a processor (Paragraphs [0028] and [0057] teach the use of a processor.); 
a memory device coupled to the processor (Paragraphs [0028] and [0057] teach the use of a processor and memory.); 
and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for validating age identification at a point of sale, the method comprising (Paragraph [0057] teaches the use of a processor and computer-readable storage with code. Paragraphs [0047]-[0049] teach purchasing age-restricted items and validating age identification with an automated system.):
first detecting, by a processor of a computing system, that a first age restricted item has been selected for purchase at a first point of sale by a user, wherein a payment for the first age-restricted item is configured to be made (Paragraph [0046] determining whether an item is an age-restricted item. Paragraph [0057] teaches the use of a processor. Paragraphs [0047]-[0049] teach purchasing age-restricted items.), 
determining, by the processor, that an age validation feature associated with a user account is not enabled, the age validation feature enabling an automatic age validation to purchase age-restricted items without intervention by a store representative (Paragraphs [0048]-[0050] teach requiring age validation to be performed by a person if the person’s information is not stored in the database. The person can then elect to use a biometric attribute to verify their age for future purchases.); 
at least one of (Paragraphs [0048]-[0049] teach prompting the user to show ID for verifying the user’s age.): 
a manual inspection of the identification instrument by the store representative, and reading, by the processor, a machine readable element of the identification instrument (Paragraphs [0048]-[0050] teach a person verifying the user’s age.); 
after the purchase is complete, prompting, by the processor, the user to enable the age validation feature within a limited amount of time from receiving the prompt, wherein the prompt instructs the user to input at least one biometric (Paragraphs [0046]-[0050] teach prompting the user to enable the age validation feature by inputting at least one biometric.);
receiving, by the processor via at least one biometric data input of the mobile device, the at least one biometric captured by the mobile device (Fig. 5, paragraphs 12, 41, 46, and 48, The multiple supervisory terminals can include a stationary supervisory terminal, specialized stationary supervisory terminal, a mobile supervisory terminal, and a compact mobile warning supervisory terminal. FIGS. 5-7 show representative touch-screen interface displays that can be used on a handheld mobile terminal. The system then prompt the customer to place a finger on the fingerprint sensor 502 and, upon the customer doing so, the system will receive data characteristic of the customer's fingerprint ("target biometric data") from the sensor 502 (409));  
storing, by the processor, the at least one biometric on a database (Paragraphs [0048]-[0049] teach storing the biometric data in a database.); 

second detecting, by the processor, that a second age restricted item has been selected for purchase at a second point of sale by the user (Paragraph [0046] teaches determining an item is an age-restricted item. Paragraph [0049] teaches saving biometric data for the customer that can be used in subsequent purchases. The subsequent purchases can involve a second point of sale.), 
determining, by the processor, that the age validation feature associated with the user account is enabled (Paragraphs [0047]-[0048] teach determining if there is a match for the candidate records which is the equivalent of determining if the age validation has been enable, since paragraphs [0049]-[0050] teach the age validation feature associated with the user account can optionally be enabled.); 
identifying, by the processor, facial features of the user from a video feed captured by at least one camera at the second point of sale to verify an identity of the user (Paragraph [0054] teaches the terminal can include a video camera. Paragraph [0012] teaches the use of face recognition.); 
after the purchase is complete, and upon receiving an approval from the user, directing, by the processor, a software application to access at least one biometric data input functionality to capture the at least one biometric of the user (Paragraphs [0049]-[0050] teach the customer giving approval for their biometric information to be taken 
comparing, by the processor, the facial features of the user captured by the at least one camera in the video feed with the at least one biometric stored on the database to determine that a comparison between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database for verifying the identity of the user at the second point of sale for verifying the identity of the user at the second point of sale, allowing the user to proceed with the purchase of the second age-restricted item at the second point of sale without intervention of the store representative (Paragraph [0012] teaches using video input devices and biometric sensors. For example, the terminals can include keypads, touch screens, still video and motion video input devices, signature capture interfaces, and biometric input devices such as fingerprint sensors. Other biometric devices, such as iris recognition, face recognition, speech or voice recognition, and recognition of other unique physical and behavioral characteristic may also be used. Figure 4 and paragraphs [0046]-[0051] teach verifying the identity of a user at a second point of sale to proceed with a purchase of an age-restricted item without intervention from a store associate. Examiner notes that biometric input device such as face/fingerprint/Speech/Iris recognition comparison between current captured biometric data with the stored biometric data, can be considered as “comparing, by the processor, the facial features… a comparison …or verifying the identity of the user”);
Morris fails to clearly teach the use of a mobile wallet application executing on a user mobile device, a user application used to capture biometric data, and generating a user mobile device; comparing, by the processor, the facial features of the user to determine that a comparison exceeds a dynamic threshold.
Smolen teaches using a mobile wallet application executing on a user mobile device (Paragraph [0012] teaches using a digital wallet that is accessible through a smart phone.);
generating, by the processor, a code to be displayed at the point of sale and scanned by the user mobile for completing the purchase of the first item (Paragraph [0023] teaches a code being displayed at a vending machine, which is a point of sale, and the user using a mobile device to scan the code.);
wherein a payment for the item is configured to be made using the mobile wallet application (Paragraph [0023] teaches a code being displayed at a vending machine, which is a point of sale, and the user using a mobile device to scan the code.);
and generating, by the processor, a code to be displayed at the second point of sale and scanned by the user mobile device for completing the purchase of the item (Paragraph [0023] teaches a code being displayed at a vending machine, which is a point of sale, and the user using a mobile device to scan the code.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the purchasing method of Smolen involving a digital wallet executing on a user mobile device and code. Using the purchasing method of Smolen does not change or effect the normal functions of the method taught by Morris. Since the functionalities of the elements in Morris and Smolen do not interfere with each other, the results of the combination would be predictable. In 
However, Kochanski teaches the mobile device used for capturing the at least one biometric data is a user mobile device (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. The example given involves activating a camera to take an image of the user for facial recognition.); 
comparing, by the processor, the facial features of the user to determine that a comparison between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database exceeds a dynamic threshold (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. If greater security is needed, the threshold is raised. If less security is needed, the threshold is decreased. Paragraph [0038] teaches one of the inputs can be video. Paragraphs [0011] and [0025] teach stored biometric data.); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the user device and facial recognition of Kochanski. Since Morris already teaches using a mobile device to capture biometric information and facial recognition, it would have been obvious to incorporate the user device for facial recognition as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination would be predictable. In the abstract, Kochanski teaches a motivation as providing, “Secure access of an electronic device…”

Regarding claim 2, Morris, Smolen, and Kochanski teach the method of claim 1.
Although Morris teaches facial recognition and the use of a processor, Morris fails to clearly teach calculating a confidence metric (Paragraphs [0012] and [0054] teach the use of video, biometric sensors, and facial recognition. Paragraphs [0028] and [0057] teach the use of a processor.).
Kochanski teaches calculating, by the processor, a confidence metric of the comparison between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of confidence a match has been made, paragraphs [0027]-[0028] teach the confidence metric is compared to thresholds to determine if there is a match. Paragraph [0038] teaches one of the inputs can be video. Paragraphs [0011] and [0025] teach stored biometric data.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the confidence metric of Kochanski. Since Morris already teaches using a mobile device to capture biometric information and facial recognition, it would have been obvious to incorporate the confidence metric as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination 

Regarding claim 3, Morris, Smolen, and Kochanski teach the method of claim 2.
Morris further teaches a second age-restricted item (Paragraphs [0046]-[0048] teach purchasing another age-restricted item.).
Morris fails to clearly teach a confidence metric.
Kochanski teaches confidence metric represents a confidence level that a percentage match between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database exceeds the dynamic threshold, further wherein a required confidence level of the percentage match varies based on a level of restriction (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of confidence a match has been made, paragraphs [0027]-[0028] teach the confidence metric is compared to thresholds to determine if there is a match. Paragraph [0038] teaches one of the inputs can be video. Paragraphs [0011] and [0025] teach stored biometric data.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the confidence metric of Kochanski. Since Morris already teaches using a mobile device to capture biometric information and facial recognition, it would have been obvious to incorporate the confidence metric as taught by Kochanski. The functionalities of the elements of Morris 

Regarding claim 4, Morris, Smolen, and Kochanski teach the method of claim 1.
Although Morris teaches a device with biometric data input functionality hardware coupled to a processor, Morris fails to clearly teach a user device (Paragraph [0012] teaches having video input devices, fingerprint sensor, speech or voice recognition, and more. Paragraph [0057] teaches the use of a processor.).
Kochanski teaches the at least one biometric data input functionality is hardware of the user mobile device, including a camera, a fingerprint sensor, a retinal scanner, and a microphone, the at least one biometric data input functionality being coupled to a processor of the user mobile device operating the software application (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. The example given involves activating a camera to take an image of the user for facial recognition. Paragraphs [0031]-[0034] teach the use of a processor and software with the user device.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the confidence metric of Kochanski. Since Morris already teaches using a mobile device to capture biometric information and facial recognition, it would have been obvious to incorporate the confidence metric as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination 
Regarding claim 12, Morris, Smolen, and Kochanski teach the computer system of claim 11.
Although Morris teaches facial recognition and the use of a processor, Morris fails to clearly teach calculating a confidence metric (Paragraphs [0012] and [0054] teach the use of video, biometric sensors, and facial recognition. Paragraphs [0028] and [0057] teach the use of a processor.).
Kochanski teaches calculating, by the processor, a confidence metric of the comparison between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of confidence a match has been made, paragraphs [0027]-[0028] teach the confidence metric is compared to thresholds to determine if there is a match. Paragraph [0038] teaches one of the inputs can be video. Paragraphs [0011] and [0025] teach stored biometric data.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the confidence metric of Kochanski. Since Morris already teaches using a mobile device to capture biometric information and facial recognition, it would have been obvious to incorporate the confidence metric as taught by Kochanski. The functionalities of the elements of Morris 

Regarding claim 13, Morris, Smolen, and Kochanski teach the computer system of claim 12.
Morris further teaches a second age-restricted item (Paragraphs [0046]-[0048] teach purchasing another age-restricted item.).
Morris fails to clearly teach a confidence metric.
Kochanski teaches the confidence metric represents a confidence level that a percentage match between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database exceeds the dynamic threshold, further wherein a required confidence level of the percentage match varies based on a level of restriction (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of confidence a match has been made, paragraphs [0027]-[0028] teach the confidence metric is compared to thresholds to determine if there is a match. Paragraph [0038] teaches one of the inputs can be video. Paragraphs [0011] and [0025] teach stored biometric data.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the confidence metric of Kochanski. Since Morris already teaches using a mobile device to capture biometric 
Regarding claim 21, the combination of references discloses and teaches the user mobile device comprises the processor (Kochanski, paragraph 31, a processor 302).
Claims 5-8, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, in view of Smolen, in further view of Kochanski, in further view of Robinson (Pub. No.: US 2004/0153421 A1).

Regarding claim 5, Morris, Smolen, and Kochanski teach the method of claim 3.
Morris teaches detecting a second age-restricted item (Paragraphs [0046]-[0051] teach detecting a second age-restricted item.).
Morris fails to clearly teach a dynamic threshold changes based on the level of restriction.
Kochanski teaches the dynamic threshold changes based on the level of restriction (Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of confidence a match has been made, paragraphs [0027]-[0028] teach the confidence metric is compared to thresholds to determine if there is a match.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the dynamic threshold of 
Robinson teaches changing level of restriction of an age-restricted item that is determined as a function of detecting (Paragraphs [0063]-[0067] teach the level of restriction of an age-restricted item is based on which items have been selected. The level of restriction relates to at least the age of the user.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the changing level of restriction as taught by Robinson. Since Morris already teaches a level of restriction associated with the purchase of certain items, it would have been obvious to incorporate the changing level of restriction as taught by Robinson. The functionalities of the elements of Morris and Robinson do not interfere with each other, and the results of the combination would be predictable. In the abstract, Robinson teaches a motivation as, “…provides a reliable system and method that conducts age verifications of individuals at unattended devices…”

Regarding claim 6, Morris, Smolen, Kochanski, and Robinson teach the method of claim 5.

Robinson further teaches determining a required current identification method based on the level of restriction of an age-restricted item (Paragraphs [0063]-[0067] teach the level of restriction of an age-restricted item is based on which items have been selected. Paragraph [0067] also teaches using a breathalyzer may be a requirement for purchasing alcohol. This step would be a way for a user to identify themselves as sober.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the changing level of restriction as taught by Robinson. Since Morris already teaches a level of restriction associated with the purchase of certain items, it would have been obvious to incorporate the changing level of restriction as taught by Robinson. The functionalities of the elements of Morris and Robinson do not interfere with each other, and the results of the combination would be predictable. In the abstract, Robinson teaches a motivation as, “…provides a reliable system and method that conducts age verifications of individuals at unattended devices…”

Regarding claim 7, Morris, Smolen, Kochanski, and Robinson teach the method of claim 6.

Kochanski teaches the required current identification method requires a combination of at least two different biometric data input functionalities (Paragraphs [0011], [0016], and [0042] teach the biometric-based user authentication may comprise identification based on fingerprint, facial recognition, iris recognition, retinal scan, and/or voice.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate requiring at least two biometric data input functionalities as taught by Kochanski. Since Morris already teaches multiple biometric functionalities, it would have been obvious to require a combination of biometric data input functionalities as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination would be predictable. In the abstract, Kochanski teaches a motivation as providing, “Secure access of an electronic device…”

Regarding claim 8, Morris, Smolen, Kochanski, and Robinson teach the method of claim 7.
Morris teaches age-restricted items, but fails to teach multiple levels of restriction for the restricted items (Paragraph [0046] teaches age-restricted items.).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the multiple levels of restriction as taught by Robinson. Since Morris already teaches a level of restriction associated with the purchase of certain items, it would have been obvious to incorporate the multiple levels of restriction as taught by Robinson. The functionalities of the elements of Morris and Robinson do not interfere with each other, and the results of the combination would be predictable. In paragraph [0053], Robinson teaches a motivation as being able to, “…avoid legal problems that might arise from Dram Shop Liability Laws.”

Regarding claim 14, Morris, Smolen, and Kochanski teach the computer system of claim 13.
Morris teaches detecting a second age-restricted item (Paragraphs [0046]-[0051] teach detecting a second age-restricted item.).
Morris fails to clearly teach a dynamic threshold changes based on the level of restriction.
Kochanski teaches the dynamic threshold changes based on the level of restriction (Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of confidence a match has been made, paragraphs [0027]-[0028] teach the confidence metric is compared to thresholds to determine if there is a match.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the dynamic threshold of Kochanski. Since Morris already teaches a level of restriction associated with the purchase of certain items, it would have been obvious to incorporate the dynamic threshold as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination would be predictable. In the abstract, Kochanski teaches a motivation as providing, “Secure access of an electronic device…”
Robinson teaches changing level of restriction of an age-restricted item that is determined as a function of detecting (Paragraphs [0063]-[0067] teach the level of restriction of an age-restricted item is based on which items have been selected. The level of restriction relates to at least the age of the user.).


Regarding claim 15, Morris, Smolen, Kochanski, and Robinson teach the computer system of claim 14.
Although Morris teaches using a processor and requiring identification for purchasing an age-restricted item, Morris fails to clearly teach a required current identification method based on the level of restriction of the second age-restricted item (Paragraphs [0046]-[0051] teach purchasing age-restricted items and presenting identification. Paragraph [0057] teaches the use of a processor.).
Robinson further teaches determining a required current identification method based on the level of restriction of an age-restricted item (Paragraphs [0063]-[0067] teach the level of restriction of an age-restricted item is based on which items have been selected. Paragraph [0067] also teaches using a breathalyzer may be a requirement for purchasing alcohol. This step would be a way for a user to identify themselves as sober.).


Regarding claim 16, Morris, Smolen, Kochanski, and Robinson teach the computer system of claim 15.
Although Morris teaches multiple biometric data input functionalities, Morris fails to clearly teach requiring a combination of at least two biometric data input functionalities (Paragraph [0012] teaches the use of iris recognition, face recognition, speech or voice recognition, and recognition of other unique physical and behavioral characteristic.).
Kochanski teaches the required current identification method requires a combination of at least two different biometric data input functionalities (Paragraphs [0011], [0016], and [0042] teach the biometric-based user authentication may comprise identification based on fingerprint, facial recognition, iris recognition, retinal scan, and/or voice.).


Regarding claim 18, Morris, Smolen, and Kochanski teach the computer program product of claim 17.
Although Morris teaches detecting a second age-restricted item, Morris fails to clearly teach a dynamic threshold changes based on the level of restriction (Paragraphs [0046]-[0051] teach detecting a second age-restricted item.).
Kochanski teaches comprising calculating, by the processor, a confidence metric of the comparison between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database, wherein the confidence metric represents a confidence level that a percentage match between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database exceeds the dynamic threshold (Figure 1 and paragraphs [0019] and [0027]-[0028] teach a user device being used to capture biometric information. Paragraphs [0027]-[0028] teach the thresholds for facial recognition may be dynamic and adaptive. Since the confidence metric is the level of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the confidence metric of Kochanski. Since Morris already teaches using a mobile device to capture biometric information and facial recognition, it would have been obvious to incorporate the confidence metric as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination would be predictable. In the abstract, Kochanski teaches a motivation as providing, “Secure access of an electronic device…”
Robinson teaches changing level of restriction of an age-restricted item that is determined as a function of detecting (Paragraphs [0063]-[0067] teach the level of restriction of an age-restricted item is based on which items have been selected. The level of restriction relates to at least the age of the user.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the changing level of restriction as taught by Robinson. Since Morris already teaches a level of restriction associated with the purchase of certain items, it would have been obvious to incorporate the changing level of restriction as taught by Robinson. The functionalities of the elements of Morris and Robinson do not interfere with each other, and the results of the combination would be predictable. In the abstract, Robinson teaches a motivation as, 

Regarding claim 19, Morris, Smolen, Kochanski, and Robinson teach the computer program product of claim 18. 
Although Morris teaches multiple biometric data input functionalities, Morris fails to clearly teach requiring a combination of at least two biometric data input functionalities (Paragraph [0012] teaches the use of iris recognition, face recognition, speech or voice recognition, and recognition of other unique physical and behavioral characteristic.).
Kochanski teaches the required current identification method requires a combination of at least two different biometric data input functionalities (Paragraphs [0011], [0016], and [0042] teach the biometric-based user authentication may comprise identification based on fingerprint, facial recognition, iris recognition, retinal scan, and/or voice.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate requiring at least two biometric data input functionalities as taught by Kochanski. Since Morris already teaches multiple biometric functionalities, it would have been obvious to require a combination of biometric data input functionalities as taught by Kochanski. The functionalities of the elements of Morris and Kochanski do not interfere with each other, and the results of the combination would be predictable. In the abstract, Kochanski teaches a motivation as providing, “Secure access of an electronic device…”

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, in view of Smolen, in further view of Kochanski, in further view of Robinson, in further view of Vafeas (Pub. No.: US 2017/0109717 A1). 

Regarding claim 9, Morris, Smolen, and Kochanski teach the method of claim 1. 
Although Morris teaches age-restricted items being purchased and using a processor with an age-validation feature, Morris fails to clearly teach tracking purchase history, a mobile wallet, and disabling an age validation feature based on fraudulent activity (Paragraphs [0046]-[0050] teach purchasing age-restricted items and using a biometric validation feature to verify the user’s age. Paragraph [0057] teaches the use of a processor.).
Vafeas teaches analyzing a purchase history of items purchased with the mobile wallet application with a recent purchase activity to determine that fraud has occurred (Paragraph [0053] teaches comparing a user’s transaction history with a current transaction to detect potentially fraudulent activity. Paragraphs [0053]-[0056] also teach notifying the user of the potentially fraudulent activity and allowing them to cancel the transaction. Paragraphs [0029] and [0030] teach the purchases can be made with a mobile wallet.), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the teachings of Vafeas. Since Morris and Vafeas both teach completing a transaction using an electronic device, it would have been obvious to incorporate the use of the purchase history as 
Robinson teaches in response to determining that fraud has occurred, disabling the age validation feature (Paragraph [0054] teaches requiring re-verification of a user, after suspicion of fraudulent verification activity. Paragraphs [0032]-[0036] and figures 1-7 teach the need for enrolling in the system and verifying biometric information. Since account users need to be verified to use this system, the age-validation feature is disabled.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate determining fraud and disabling the age-validation feature as taught by Robinson. Since Morris already teaches an age-validation feature associated with the purchase of certain items, it would have been obvious to incorporate the determining of fraud and disabling the age-validation feature as taught by Robinson. The functionalities of the elements of Morris and Robinson do not interfere with each other, and the results of the combination would be predictable. In the abstract, Robinson teaches a motivation as, “…provides a reliable system and method that conducts age verifications of individuals at unattended devices…”

Regarding claim 20, Morris, Smolen, and Kochanski teach the computer program product of claim 17. 

Vafeas teaches analyzing a purchase history of items purchased with the mobile wallet application with a recent purchase activity to determine that fraud has occurred (Paragraph [0053] teaches comparing a user’s transaction history with a current transaction to detect potentially fraudulent activity. Paragraphs [0053]-[0056] also teach notifying the user of the potentially fraudulent activity and allowing them to cancel the transaction. Paragraphs [0029] and [0030] teach the purchases can be made with a mobile wallet.), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the teachings of Vafeas. Since Morris and Vafeas both teach completing a transaction using an electronic device, it would have been obvious to incorporate the use of the purchase history as taught by Vafeas. The functionalities of the elements of Morris and Vafeas do not interfere with each other, and the results of the combination would be predictable. Vafeas teaches a motivation as being able to notify the user when potentially fraudulent activity has occurred, as taught in paragraph [0053].
Robinson teaches in response to determining that fraud has occurred, disabling the age validation feature (Paragraph [0054] teaches requiring re-verification of a user, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate determining fraud and disabling the age-validation feature as taught by Robinson. Since Morris already teaches an age-validation feature associated with the purchase of certain items, it would have been obvious to incorporate the determining of fraud and disabling the age-validation feature as taught by Robinson. The functionalities of the elements of Morris and Robinson do not interfere with each other, and the results of the combination would be predictable. In the abstract, Robinson teaches a motivation as, “…provides a reliable system and method that conducts age verifications of individuals at unattended devices…”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris, in view of Smolen, in further view of Kochanski, in further view of Robinson, in further view of Epelman et al. (Pub. No.: US 2016/0210633 A1) hereinafter known as Epelman. 

Regarding claim 10, Morris, Smolen, and Kochanski teach the method of claim 1. 
Morris fails to clearly teach tracking the location of purchases.

 It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate the fraud detection as taught by Epelman. Since Morris and Epelman both teach using electronics with transactions, it would have been obvious to incorporate the fraud detection as taught by Epelman. The functionalities of the elements of Morris and Epelman do not interfere with each other, and the results of the combination would be predictable. In paragraph [0019], Epelman teaches the motivation as, “…fraudulent transaction approvals may be reduced…”
Robinson teaches disabling the age validation feature (Paragraph [0054] teaches requiring re-verification of a user, after suspicion of fraudulent verification activity. Paragraphs [0032]-[0036] and figures 1-7 teach the need for enrolling in the system and verifying biometric information. Since account users need to be verified to use this system, the age-validation feature is disabled.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Morris to incorporate determining fraud and disabling the age-validation feature as taught by Robinson. Since Morris already teaches an age-validation feature associated with the purchase of certain items, it would have been obvious to incorporate the determining of fraud and disabling the age-
                                                           
Response to Arguments
Applicants' arguments filed on 01/19/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose receiving, by the processor from the user mobile device via at least one biometric data input of the user mobile device, the at least one biometric captured by the user mobile device; comparing, by the processor, the facial features of the user captured by the at least one camera in the video feed with the at least one biometric stored on the database to determine that a comparison between the facial features of the user captured by the at least one camera in the video feed and the at least one biometric stored on the database exceeds a dynamic threshold for verifying the identity of the user at the second point of sale”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARIEL J YU/Primary Examiner, Art Unit 3687